Citation Nr: 0423944	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for the service-connected post-traumatic stress disorder 
(PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1950 to 
March 1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by the RO that 
granted service connection for PTSD and assigned a 10 percent 
rating, effective on March 26, 1998.  In a December 1999 
rating decision, the RO increased the initial rating to 30 
percent for the service-connected PTSD, effective on March 
26, 1998.  

In July 2000, the case was remanded by the Board to the RO 
for additional development of the record.  The case was again 
remanded in September 2003.  It was returned to the Board in 
August 2004 for appellate consideration.  



FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The service-connected PTSD is not shown to be manifested 
by more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, and sleep impairment.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§  1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130 
including Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

VA medical treatment records indicate that the veteran has 
received mental health treatment since as early as 1994.  He 
submitted a claim of service connection for PTSD in March 
1998.  

An April 1998 VA mental health triage note indicates a 
history of generalized anxiety disorder.  The veteran 
complained of difficulty sleeping.  He reported that his mood 
was very low.  

The report of a June 1998 VA social survey shows the 
veteran's report of treatment through VA.  He indicated that 
he saw a psychiatrist and received Prozac.  The social worker 
noted the veteran's complaints of survivor guilt, difficulty 
talking about his war experiences, depression, sleep 
disturbance, nightmares, flashbacks and night sweats.  

A VA psychiatric examination was conducted in August 1998.  
The veteran complained of sleep disturbance.  He recalled 
seeing people killed and handling body bags.  He denied past 
psychiatric hospitalization.  On mental status examination, 
the veteran's affect and demeanor were appropriate.  His 
hygiene was adequate.  He denied ever having been suicidal.  
Testing was consistent with moderate to severe depression.  
Further testing revealed distress, agitation and anxiety.  
The diagnosis was that of mild PTSD of delayed onset.  The 
examiner determined that the veteran's Global Assessment of 
Functioning (GAF) score was 58.  

VA treatment records associated with the claims folder 
indicate that the veteran attended group therapy for PTSD.  

An outpatient treatment note dated in September 1998 
indicates an impression of major depressive disorder, in 
remission.  The veteran was noted to take Prozac.  He 
appeared to be happy and denied having active depressive 
symptoms.  

In January 1999, the veteran was noted to be in stable 
condition with significant improvement.  He reported that his 
PTSD symptoms were under control most of the time.  He opined 
that the Prozac helped to stabilize his symptoms.  

In April 1999 the veteran related that he had experienced 
some difficulties after the war started in Yugoslavia.  He 
endorsed poor sleep and bad dreams.  However, his mood was 
reported to be good, and the provider indicated that the 
veteran was doing very well.

A March 2000 treatment note indicates that the veteran was in 
stable condition.  He reported that he had been able to 
control outbursts of anger.  He endorsed poor sleep, and the 
provider noted that he was scheduled for a sleep study to 
rule out sleep apnea.  He also reported that he still felt 
down and had some crying spells.  The provider indicated that 
the veteran had shown significant improvement after a change 
in his medication.  

A May 2000 VA social work note indicates that the veteran had 
suffered from an acute exacerbation of his PTSD.  He 
indicated that he had read a book about Korea.  He reported a 
feeling of impending doom.  The provider noted that the 
veteran had been seen by cardiology and was wearing a halter 
monitor.  The veteran stated that he felt his medications 
were working and that Prozac was helping with his depression 
and sleep medications with his sleep.  

An August 2000 treatment note reflects that things were going 
fairly well for the veteran, in that he was exercising daily, 
gardening and spending time with his girlfriend and another 
friend.  He indicated that he could normally avoid bad 
thoughts and recollections.  He indicated that he got some 
relief with Prozac.  He reported ongoing difficulty sleeping 
due to excessive worry and sleep apnea, but noted that 
prescribed medication was helpful the majority of the time.  
He reported that overall, things were going well.  The 
diagnoses were those of PTSD, depressive disorder not 
otherwise specified, and rule agoraphobia.  The veteran's GAF 
score was 65.  

A November 2001 treatment note shows the veteran's report of 
extreme survivor guilt, flashbacks, nightmares and 
hypervigilance.  The provider noted that such symptoms were 
worsened by sleep apnea.  On mental status examination, the 
veteran's mood and affect were depressed.  He was focused on 
the war.  The diagnoses were those of chronic PTSD and major 
depressive disorder.  The veteran's GAF score was 60.  

In May 2002, the veteran reported that he had been struggling 
lately, subsequent to viewing a program regarding the Korean 
War.  His mood and affect were anxious.  Insight and judgment 
were good.  The diagnoses were chronic PTSD and major 
depressive disorder.  The veteran's GAF score was 65.  

An August 2002 psychiatry progress note also renders 
diagnoses of chronic PTSD and major depressive disorder, with 
a GAF score of 65.  

In January 2003, the veteran reported nightmares.  He 
expressed concern for his children and grandchildren and 
indicated that he was worried about the war against Iraq.  He 
was cooperative and pleasant, and appeared to be tense and 
worried.  His Prozac was increased.  

In April 2003, the veteran complained of feeling sad, 
depressed, lonely and fatigued.  He reported that he had been 
getting at least five hours of sleep with medication.  He 
indicated that he was easily frustrated and irritated, and 
indicated that he argued for no reason.  The diagnoses were 
those of PTSD and major depressive disorder.  The veteran's 
GAF score was 65.  


II.  Veterans Claims Assistance Act of 2000 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the his possession 
that pertains to the claim.  

The Board notes that a substantially complete claim was 
received in August 1996 and the claim was initially 
adjudicated in January 1997, prior to the enactment of the 
VCAA.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Court also noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice and proper subsequent VA process."  
Pelegrini, slip. op. at 10-11.  

By letter dated in March 2004, the RO apprised the veteran of 
VA's duty to assist him in the development of his claim and 
invited him to submit or identify evidence pertaining to his 
claim.  That letter informed him of the evidence required to 
substantiate his claim and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  

The Board also observes that the veteran was further informed 
of evidence necessary to substantiate his claim via the 
Board's July 2000 and September 2003 remands.  Additionally, 
the December 1999 Statement of the Case and Supplemental 
Statements of the Case dated in August 2002 and May 2004 also 
provided guidance regarding the evidence necessary to 
substantiate the veteran's claim.  

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.  



III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

The veteran's PTSD is currently rated pursuant to 38 C.F.R. § 
4.132, Diagnostic Code 9411, which provides that a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2003).  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."   Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 61-70 
is indicated where there are, "Some mild symptoms (e.g., 
depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

On review of the evidence of record, the Board finds that the 
service-connected PTSD is not shown to be productive of a 
disability picture that warrants the assignment of a rating 
higher than the currently assigned 30 percent disability 
rating.  

In this regard, the Board notes the veteran's psychiatric 
symptoms include sleep disturbance, depressed mood, and 
anxiety, all of which are clearly contemplated by the 
criteria for a 30 percent evaluation.  At worst, the 
veteran's GAF score was assessed as 58 in August 1998, 
indicating moderate symptoms.  However, more  recent VA 
treatment records indicate  GAF scores of 60 and 65, 
indicating mild symptoms.  

The Board also observes that the medical evidence shows 
improvements in the veteran's symptoms as a result of 
psychotropic medication management, with only occasional 
acute exacerbations.  In September 1998 the veteran was noted 
to be happy, and he denied active depressive symptoms.  

Subsequent progress notes relate significant improvement with 
medication management.  There is no medical evidence of 
speech disturbance, panic attacks, memory impairment, 
impaired judgment or difficulty in establishing and 
maintaining effective relationships.  Accordingly, the Board 
concludes that the veteran's dysthymia is appropriately 
evaluated as 30 percent disabling.  

Consideration has been given to assigning a staged rating; 
however, the Board finds that at no time during the period in 
question has the disability warranted an evaluation in excess 
of 30 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for the disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  

In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has concluded that referral of the case for extra-
schedular consideration is not warranted.  



ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



